DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 04/26/2022.
In the instant application, claims 1, 8 and 15 are amended independent claims; Claims 1-15 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1-15 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a computer-implemented method, a group-based communication system and a non-transitory computer-readable storage medium for enable a user to sort unread messages in a group-based communication platform according to a user-defined sorting scheme. A user may define an order by which channels of the group-based communication platform are sorted and displayed in the communication platform.
Independent claims 1, 8 and 15 when considered as a whole, are allowable over the prior arts of record.  
The closest prior art, as previously cited: Yang (US 2020/0396191) teaches a method for generating a summary message content based at least in part on the set of unread messages, wherein a first size of the summary content is less than a second size of the set of unread messages and presenting the summary message content at a user interface. Greve et al. (US 2006/0218233) teaches a method for providing and operating an e-mail service, in which a user account with multiple folders is assigned to each Internet user, and the user uses another Internet service, particularly an auction service, which sends information e-mails to the user account of the e-mail service. Greene (US 2019/0200177) teaches a group-based communication server which is configured to retrieve, from a group-based communication repository, unread message communications associated with the group-based communication channel identifier, retrieve, a timestamp for each of the unread message communications, and determine the unread message communication set based on the retrieved unread message communications their corresponding timestamps.
However, Yang, Greve and Greene do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 8 and 15. For example, the prior arts do not teach of suggest the steps of “receiving a request to display sets of unread messages associated with a plurality of communication channels of a communication platform, wherein a set of unread messages is associated with a respective communication channel of the plurality of communication channels, and wherein a communication channel of the plurality of communication channels comprises a data route used to exchange data between user computing devices of a defined group of users granted access to the communication channel; receiving a selection to sort the sets of unread messages according to a user- defined sorting scheme for ordering display of the plurality of communication channels and for ordering display of unread messages of the sets of unread messages associated with the plurality of communication channels in the communication platform; and displaying the unread messages of the sets of unread messages associated with the plurality of communication channels sorted according to the user-defined sorting scheme.”
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174